DETAILED ACTION
This Office action is in response to the Election submitted on 15 December 2020.  Claims 21-23 and 29-35 are pending in the application; claims 21 and 29 are independent.  Claims 1-20 and 24-28 have been cancelled.

This application is a divisional of application Serial No. 15/987,613, filed on 23 May 2018, now US Patent 10,431,629, which is a divisional of application Serial No. 14/993,306, filed on 12 January 2016, now US Patent 10,008,541, which is a divisional of application Serial No. 13/485,488, filed on 31 May 2012, now US Patent 9,240,548.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Invention I, claims 21-23, in the reply filed on 15 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

                                       Substitute Specification
The substitute specification filed on 30 August 2019 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “etching sense line trenches into the oxygen-containing dielectric that are angled relative to the lines of spaced sense line contacts and relative to the access lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Alternately, claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the sense line trenches being formed perpendicular relative to the lines of spaced sense line contacts and relative to the access lines, does not reasonably provide enablement for etching the sense line trenches "angled relative to the lines of spaced sense line contacts and relative to the access lines”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method commensurate in scope with these claims. 
o relative to the lines of spaced sense line contacts and the access lines.  Since the claim language "being angled relative to the lines of spaced sense line contacts and relative to the access lines” clearly encompasses angles other than 90 degrees, the specification does not appear to provide support for claiming etching the sense line trenches angled relative to the lines of spaced sense line contacts and relative to the access lines.  
Admittedly, it is further disclosed in paragraph [0040] that the sense line trenches 62 are shown as being linear, although any non-linear configuration may be used.  However, Applicant’s disclosure does not show non-linear sense line trenches 62 angled relative to the lines of spaced sense line contacts and relative to the access lines.  Therefore, it does not appear that the sense line trenches 62 are etched into the angled relative to the lines of spaced sense line contacts 32 and relative to the access lines 13-16, as presently required in claim 21.
Whereas it is disclosed in Applicant’s specification in paragraph [0040] that trenches 62 are angled relative to lines 35 of spaced sense line contacts 32 and relative to access lines 13-16”, what is disclosed in Applicant’s specification is contrary to what is shown in the drawings. As noted above, in Figs. 10 and 11, sense line trenches 62 are shown to be etched in dielectric 60 so that the trenches 62 are orthogonal or perpendicular relative to the lines 35 of sense line contacts 32 and the access lines 13-16. So although Applicant uses the term “angled” with respect to the orientation of the sense line trenches 62 relative to the lines 35 of spaced sense line contacts 32 and relative to the access lines 13-16, the drawings clearly show that the sense line trenches 62 are orthogonal or perpendicular relative to lines 35 of sense line contacts 32 and relative to the access lines 13-16, and are not “angled”, as recited in claim 21. Simply stating in the specification that the sense line trenches are angled with respect to the lines of spaced sense line contacts and the access lines and not using the terms “orthogonal" or “perpendicular” is not evidence of the specification providing support for claims that recite the angled orientation, since Applicant’s specification seems to be disclose something that is contrary to what is shown in the drawings. Although Applicant’s specification clearly states that sense line trenches 62 are angled relative to the lines 35 of spaced sense line contacts and the access lines, this is not commensurate with what is shown in Figs. 10 and 11 of Applicant’s disclosure.
Whereas non-perpendicular orientations may be contemplated, these orientations are not disclosed or depicted in Applicant's disclosure. 

If Applicant is able to show that the originally-filed specification does provide support for claiming “etching sense line trenches into the oxygen-containing dielectric that are angled relative to the lines of spaced sense line contacts and relative to the access lines”, claims 21-23 would be allowable over the prior art of record, since none of the cited references disclose a method of forming an array of memory cells comprising:
forming lines of covering material that are elevationally over and along lines of spaced sense line contacts; 
forming anisotropically etched dielectric sidewall spacers over sidewalls of the covering material, the dielectric spacers not containing oxygen;
depositing oxygen-sensitive programmable material over the lines of covering material, the spacers, and to line void space between the spacers;
depositing outer electrode material over the lines of covering material and the spacers, and over the oxygen-sensitive programmable material to over-fill remaining void space between the spacers;

elevationally recessing the outermost surfaces of the oxygen-sensitive programmable material and the outer electrode material relative to the elevationally outermost surfaces of the covering material;
depositing dielectric material over the outer electrode material, the oxygen-sensitive programmable material, the spacers, and the covering material; the dielectric material being of different composition from that of the covering material and not containing oxygen;
removing the dielectric material back at least to an elevationally outermost surface of the covering material; etching away the lines of covering material selectively relative to the dielectric material and the dielectric spacers;
M122-7153 - M02.docx2 of 6depositing oxygen-containing dielectric over the dielectric material and the spacers, and to over-fill void space resulting from etching away the lines of covering material; forming access lines;
etching sense line trenches into the oxygen-containing dielectric that are angled relative to the lines of spaced sense line contacts and relative to the access lines;
etching individual contact openings into the oxygen-containing dielectric at bases of the sense line trenches to individual of the spaced sense line contacts; and
forming conductive material within the sense line trenches and contact openings to form sense lines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose methods of fabricating memory cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822